DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the communication filed on February 8th, 2021, claims 1, 7, 17, and 21 have been amended as per the applicant's request. Claims 1-2, 4-9, 11-12, 15-17, 19, 21-23, and 25 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim 1 that Park as modified by Akkiraju and McConnell fails to teach “wherein upon receiving a message from a previously-traversed neighboring vertex, the vertex to modify the message by amending a regular expression of the message, and send a new message comprising the modified message to a plurality of neighbor vertices” have been considered but are moot in view of the new grounds of rejection. The examiner has introduced a new reference disclosing the new limitations by the applicant and therefore, the claims are still rejected, as incorporated by Logothetis. The 103 rejections are maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-12, 15-17, 19, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., U.S. PGPub Number 20150135261 (Hereinafter Park), in view of Akkiraju et al., U.S. PGPub Number 20160203327 (Hereinafter Akkiraju), in further view of McConnell et al., U.S. PGPub Number 20140351263 (Hereinafter McConnell), in further view of Logothetis et al., U.S. PGPub Number 20150186427 (Hereinafter Logothetis).


As for claim 1, Park teaches a computing device for contextual access, comprising: a processor; 
and memory storing code executable by the processor to implement a traversal of a property graph to collect data for a query, the property graph comprising a plurality of vertices, each vertex associated with information whose access is to be determined by the vertex (Park; UURAC supports policy individualization, user and resource as a target, distinction of user policies (contextual information) for outgoing and incoming actions (message passing), and relationship-based access control. It incorporates greater generality of path patterns in its policy specifications than prior path checking (traversal) algorithm for access control (grant access) policy evaluation, along with proofs of correctness and complexity analysis. [0046]; As shown in FIG. 3, an OSN forms a directed labeled simple graph (property graph) .sup.1 with nodes (or vertices) representing users and edges representing user-to-user relationships. We assume every user owns a finite set of resources and specifies access control policies for the resources and activities related to her. If an accessing user has the U2U relationship required in the policy, the accessing user will be granted permission to perform the requested action against the corresponding resource or user. [0065]; Considered herein are only U2U relationships in policy specification. In general, there could be one or more controlling users who have certain types of U2R relationships with the resource and possess policies for the corresponding target resource. For simplicity, we assume the only such U2R relationship is ownership. To access the resource, the accessing user must have the required relationships with the controlling user. The policies associated with the controlling users are defined on the basis of per action per resource. For instance, when querying read access request (access is to be determined by the vertex) on r.sub.t, owner (r.sub.t) returns the list of users who have ownership with rt. Access to r.sub.t is under the authority of all the controlling users who have read policies for r.sub.t.  [0082]; The algorithm uses a depth-first search (DFS) to traverse the graph (traversal of a property graph to collect data for a query), because it requires only one running DFA and, correspondingly, one pair of variables keeping the current status and the history of exploration in a DFS traversal. Whereas, a breadth-first search (BFS) traversal has to 0099]; The system as described herein may be comprised of a processor, a network interface, a data storage device, and memory. [0615];),
Park does not explicitly detail the traversal comprising to pass messages pertaining to the query between the vertices of the property graph, wherein each message comprises a path description to describe a path that the message has traversed through the property graph before arriving at the vertex and a user description to describe a user that issued the query, wherein to determine whether to grant access to the information associated with the vertex  and to outgoing edges of the vertex is based, at least in part, on the path description and the user description.
However, Akkiraju teaches the traversal comprising to pass messages pertaining to the query between the vertices of the property graph, wherein each message comprises a path description to describe a path that the message has traversed through the property graph before arriving at the vertex and a user description to describe a user that issued the query (Akkiraju: representing entities as nodes in a graph; representing facts relating two different entities as respective edges connecting those two entities; applying a list of types of secrets to at least one of the edges; and maintaining a lattice user roles and types of secrets (user description to describe a user that issued the query), thereby defining roles that are allowed access to the one or more facts represented by the at least one of the edges. Moreover, the following steps can be undertaken responsive to a user attempt to execute a path query of the database (wherein each message comprises a path description to describe a path that the message has traversed through the property graph): the roles of the user are mapped to a set of types of secrets in the lattice; each secret is mapped to a sub-graph of the graph; and the path query is compared to the union of the sub-graphs to check whether the user is permitted to receive the results of the path query execution. [0022];), 
wherein to determine whether to grant access to the information associated with the vertex  and to outgoing edges of the vertex is based, at least in part, on the path description (Akkiraju; graph edges include a value (or type), an access control list, and a pointer to a node. Graph nodes can include a value (or identifier), a list of properties, and a list of out-edges. Note that access to a node provides the same user information as access to a node plus access to its out-edges because the access control lists and pointers are not readable by a user. Except for its value, the information in an edge is only usable by the system. Here, an access control policy is expressed by: a pair of functions, restricted and required.  [0043]; If all marked requirements are found, then the restrictions and requirements are feasible for EAC (edge access control); otherwise (if some required node or edge is not found) then the restrictions and requirements are infeasible for EAC and for any other path oriented access control method (determine whether to grant access to the information associated with the vertex  and to outgoing edges of the vertex is based, at least in part, on the path description). Once all restrictions are cycled through and changes to the graph have been made, the reduced graph is subsequently provided as output (628). [0044];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Park and Akkiraju which deal with traversing and managing access within a graph, to have combined them by incorporating graph path descriptions permissions (Akkiraju) with traversal of the property graph data (Park). The motivation to combine is to make the system more efficient and user friendly as it could provide greater representation in the graph edges which interconnect the nodes and associating one or more facts with each of the edges (Akkiraju [0002];).
	
Park as modified by Akkiraju does not explicitly detail wherein to determine whether to grant access to the information associated with the vertex and to outgoing edges of the vertex is based, at least in part, on the user description.
However, McConnell teaches wherein to determine whether to grant access to the information associated with the vertex and to outgoing edges of the vertex is based, at least in part, on the user description (McConnell; Products and services for which the support information feed is generated may be identified based on user contextual data (user of the information), which may include user profile data, such as a user's professional field, specialty, technical expertise, and professional skills. The user contextual data may also include the user's purchase history, other logged e-commerce activities, and user-defined lists. [0039]; The users of user systems 12 may differ in their respective capacities, and the capacity of a particular user system 12 might be entirely determined by permissions (permission levels) for the current user (determine whether to grant access to the information associated with the vertex and to outgoing edges of the vertex is based, at least in part, on the user description).  [0044]; data aggregator 204 includes a query engine configured to generate and execute one or more query strategies to query various different sources. In some implementations, the query strategies may be configured by a user, such as a system administrator. The query strategy may be configured based on previously retrieved and stored product information that is specific to the user (based, at least in part, on the user description). [0056]; user contextual data associated with a user may be retrieved. The user contextual data may identify one or more entities associated with the user. In various implementations, the entities associated with the user are commercial products and services that the user may have, as a consumer, purchased, owned, or expressed interest in. A system component, such as a data aggregator, may query various sources, such as user profiles and user accounts, to retrieve user contextual data for a particular user. [0069]; data object contextual data (considering the information) associated with the one or more data objects may be retrieved. The data object contextual data may be metadata or other descriptive data which identifies various characteristics, such as an author, location, source, timestamp, or file type associated with the data objects. [0071];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Park as modified by Akkiraju and McConnell which deal with traversing and managing access within a graph, to have combined them by granting access within a graph based on a user’s history (McConnell) and incorporating graph path descriptions permissions and traversal of the property graph Park as modified by Akkiraju). The motivation to combine is to make the system more efficient and user friendly as it could provide greater advantage of increased network speeds and decreased network latency to provide shared resources, software, and information to computers and other devices upon request (McConnell [0005];).
Park as modified by Akkiraju and McConnell does not explicitly detail wherein upon receiving a message from a previously-traversed neighboring vertex, the vertex to modify the message by amending a regular expression of the message, and send a new message comprising the modified message to a plurality of neighbor vertices.
However, Logothetis teaches wherein upon receiving a message from a previously-traversed neighboring vertex, the vertex to modify the message by amending a regular expression of the message, and send a new message comprising the modified message to a plurality of neighbor vertices (Logothetis: FIG. 2 illustrates the execution of a data mining algorithm in the graph 1. The algorithm is devised for analyzing a static graph, and provides the starting information that the method and system of the invention then updates in real time when changes in the graph 1 occur. The algorithm is executed by performing parallel computations in the vertices 2 in an iterative manner. As an example, we consider a single-source shortest path (SSSP) algorithm in which every vertex 2 maintains as states its current distance to the source node A. In each iteration, if the current computed distance decreases, it is communicated to adjacent vertices 2 through messages 5. The algorithm terminates when there are no messages and all vertices 2 have voted to halt, that is, when all vertices 2 have reached stable states. Each iteration of the algorithm computations among the vertices 2 is called a superstep 4. At each superstep 4, only vertices 2 whose states have been modified and vertices 2 which have received a message (receiving a message from a previously-traversed neighboring vertex) 5 need to perform the computations of the algorithm (the vertex to modify the message by amending a regular expression of the message). This first group of vertices that need to perform the computations 2' at a superstep 4 are represented by dashed circles. In this particular example, in the first superstep 4, node A sends messages 5 to adjacent nodes A and B, which update their states and propagate the information through messaging (and send a new message comprising the modified message to a plurality of neighbor vertices) in subsequent supersteps 4 until the final results are obtained. [0036]; After that, at every subsequent superstep 4, computations for a vertex 2 are only performed if at least one of the following computation inputs are modified: [0043] The vertex 2 receives at least a message 5 which is different than in previous executions of the algorithm. [0044] The vertex 2 presents a different compute state than in previous executions of the algorithm. [0045] The graph structure around vertex 2 is different than in previous executions of the algorithm. That is, the topology of the nearby vertices 2 and edges 3 connected to said vertex 2 is modified. [0042];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Park as modified by Akkiraju and McConnell and Logothetis which deal with traversing and managing access within a graph, to have combined them by granting access within a graph based on a user’s history and incorporating receiving and amending a message and passing it to adjacent nodes (Logothetis) with graph path descriptions permissions and traversal of the property Park as modified by Akkiraju and McConnell). The motivation to combine is to make the system more efficient and user friendly as it could analyzing large dynamic graphs in an efficient and stable manner with a limited computational load. (Logothetis [0008];).



 

Claim 7 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 
Except:
the traversal comprising contextual access via a first policy checker and second policy checker, the first policy checker providing contextual security at a vertex of the property graph to determine access to the vertex, and the second policy checker to determine flow of the traversal in the property graph (Park; policies can be categorized into user-specified and system-specified policies, with respect to who defines the policies. System-specified policies (SP) are system-wide general rules enforced by the OSN system; while user-specified policies are applied to specific users and resources. Both user- and system-specified policies include policies for resources and policies for users. Policies for resources are used to control who can access a resource (first policy checker - contextual security at a vertex of the property graph to determine access to the vertex), while policies for users regulate how users can behave regarding an action (second policy checker - determine flow of the traversal in the property graph). User-specified policies for a resource are called target resource policies (TRP), which are policies for incoming actions. User specified policies for users can be further divided into accessing user policies (AUP) and target user policies (TUP), which correspond to user's outgoing and incoming access (see examples in Section 2.1), respectively. Accessing user policies, also called outgoing action policies, are associated with the accessing user and regulate this user's outbound access. Target user policies, also called incoming action policies, control how other users can access the target user. [0063]; As shown in FIG. 3, an OSN forms a directed labeled simple graph (property graph) .sup.1 with nodes (or vertices) representing users and edges representing user-to-user relationships. We assume every user owns a finite set of resources and specifies access control policies for the resources and activities related to her. If an accessing user has the U2U relationship required in the policy, the accessing user will be granted permission to perform the requested action against the corresponding resource or user. [0065]; we developed an access control model for OSNs based on U2U relationships, using regular expression notation in its policy specifications to express path patterns between the accessing user and the controlling user of the target. This model only addresses access control over normal usage activities. Already described is a graph traversal algorithm for path checking (traversal of a property graph of data) with correctness proof and complexity analysis. Building on this, we further describe herein a relationship-based access control model that utilizes not only U2U relationships but also U2R and R2R relationships in its scope. [0127];). 


Claim 17 comprises the same limitations as claim 7, rejection rationale for claim 7 applicable. 

Claim 21 comprises the same limitations as claim 7, rejection rationale for claim 7 applicable. 


As for claim 2, Park as modified Akkiraju and McConnell and Logothetis teach the device of claim 1, wherein a result of the query comprises an aggregation of results collected by the messages. (Park; when querying read access request on r.sub.t, owner (r.sub.t) returns the list of users (results) who have ownership with rt. Access to r.sub.t is under the authority of all the controlling users who have read policies for r.sub.t. [0082]; The variable current Path, initialized as N I L, holds the sequence of the traversed edges between the starting node and the current node. Variable stateHistory (aggregation of results collected), initialized as the initial DFA state, keeps the history of DFA states during algorithm execution. The main procedure starts by setting d to 0 and launches the DFS traversal function DFST( ), given in Algorithm 3, from the starting node s. [0100]; The count attribute predicate "count.gtoreq.5" specifies the required number of qualified relationship paths. To store the attribute values of nodes and edges during traversal in this example, we need space for attributes of 1 node and 2 edges. [0389];).



As for claims 4, 12 and 19, Park as modified Akkiraju and McConnell and Logothetis teaches the device, system and method of claims 1, 7 and 17, to determine whether to grant access to the information associated with the vertex and to outgoing edges of the vertex is based, at least in part, on:
a permission the user has to access the vertices (Park; As shown in FIG. 3, an OSN forms a directed labeled simple graph.sup.1 with nodes (or vertices) representing users and edges representing user-to-user relationships. We assume every user owns a finite set of resources and specifies access control policies for the resources and activities related to her. If an accessing user has the U2U relationship required in the policy, the accessing user will be granted permission to perform the requested action against the corresponding resource or user. [0065];); 
and content the query has collected (Park; An access control policy consists of a requested action, optional target resource and a required graph rule. In particular, graph rule is defined as (start, path rule), where start denotes the starting node of relation-ship path evaluation, whereas path rule represents a collection of path specs. Each path spec consists of a pair (path, hopcount), where path is a sequence of characters, denoting the pattern of relationship path between two users that must be satisfied, while hopcount limits the maximum number of edges on the path. [0076]; when querying read access request on r.sub.t, owner (r.sub.t) returns the list of users (results) who have ownership with rt. Access to r.sub.t is under the authority of all the controlling 0082]; The variable current Path, initialized as N I L, holds the sequence of the traversed edges between the starting node and the current node. Variable stateHistory (content the query has collected), initialized as the initial DFA state, keeps the history of DFA states during algorithm execution. [0100];).


As for claim 5, Park as modified Akkiraju and McConnell and Logothetis teaches the computing device of claim 1, wherein the property graph models the vertices as independent units of computation that send and receive the messages (Park; User-specified policies for a resource are called target resource policies (TRP), which are policies for incoming actions. User specified policies for users can be further divided into accessing user policies (AUP) and target user policies (TUP), which correspond to user's outgoing and incoming access (send and receive messages) (see examples in Section 2.1), respectively. Accessing user policies, also called outgoing action policies, are associated with the accessing user and regulate this user's outbound access. Target user policies, also called incoming action policies, control how other users can access the target user. [0063]; As shown in FIG. 3, an OSN forms a directed labeled simple graph.sup.1 with nodes (or vertices) representing users and edges representing user-to-user relationships. We assume every user owns a finite set of resources and specifies access control policies for the resources and activities related to her. If an accessing user has the U2U relationship required in the policy, the accessing user will be granted permission to perform the requested action against 0065]; when querying read access request on r.sub.t, owner (r.sub.t) returns the list of users (results) who have ownership with rt. Access to r.sub.t is under the authority of all the controlling users who have read policies for r.sub.t. [0082];).


As for claims 6, 16 and 25, Park as modified Akkiraju and McConnell and Logothetis teaches the device, system and medium of claims 1, 7 and 21, wherein to determine whether to grant access to the information associated with the vertex and to outgoing edges of the vertex is based, at least in part, on:
an owner of the data represented by the property graph (Park; Node attributes. Users and resources are represented as nodes on the social graph. Users carry attributes that define their identities and characteristics, such as name, age, gender, etc. Resource attributes (data) may include title, owner, date, etc. [0349];);
data the query has seen (Park; The variable current Path, initialized as N I L, holds the sequence of the traversed edges between the starting node and the current node. Variable stateHistory (data query has seen), initialized as the initial DFA state, keeps the history of DFA states during algorithm execution. [0100];); 
and a destination of data collected by the query (Park; Attribute-based policies (data collected) are applied on certain relationship paths between accessing user and target/controlling user (destination). [0366];).


Park as modified Akkiraju and McConnell and Logothetis teaches the system of claim 7, wherein the contextual access comprises using the path description and the user description to determine via the first policy checker whether to grant access to the vertex and to determine via the second policy checker whether to grant access to an outgoing edge of the vertex (Park; As shown in FIG. 3, an OSN forms a directed labeled simple graph.sup.1 with nodes (or vertices) representing users and edges representing user-to-user relationships. We assume every user owns a finite set of resources and specifies access control policies (grant access to the vertex) for the resources and activities related to her. If an accessing user has the U2U relationship required in the policy, the accessing user will be granted permission to perform the requested action (grant access to an outgoing edge of the vertex) against the corresponding resource or user. [0065]; An access control policy consists of a requested action, optional target resource and a required graph rule. In particular, graph rule is defined as (start, path rule), where start denotes the starting node (first policy checker) of relation-ship path evaluation, whereas path rule represents a collection of path specs. Each path spec consists of a pair (path, hopcount), where path is a sequence of characters, denoting the pattern of relationship path (second policy checker) between two users that must be satisfied, while hopcount limits the maximum number of edges on the path. [0076];).


As for claim 9, Park as modified Akkiraju and McConnell and Logothetis teaches the system of claim 7, wherein the contextual security by the first policy checker for Park; Social graph represents a global mapping of all individual users and how they are connected in an OSN, where user is a node and a relationship between users is an edge. Access control in most existing OSNs are based on the topology of the social graph, so-called relationship-based access control. Typically, granting access permission (token) to an accessing user is subject to the existence of a particular relationship or a particular sequence of relationships between the accessing user (first policy checker for access to the vertex) and the target user/resource owner, and access control policies are specified in terms of such U2U relationships. When a user requests access to a resource, current OSNs rely on an implicit relationship, namely ownership, between the resource and its owner, hence the authorization of such U2R access is still based on the underlying U2U relationships. [0142]; The system will check each edge on the path to ensure its trust value meets the requirement (second policy checker to determine access to an outgoing edge of the vertex), before granting access. [0381];).


As for claim 11, Park as modified Akkiraju and McConnell and Logothetis teaches the system of claim 7, wherein the query comprises input for a recommendation engine in a social media application (Park; The access request contains two targets Alice and Paul, so we need target user policies from both of them. Bob can suggest recommendation from her direct friends, while Paul allows his friends of friends to do that. The system-specified policy is more liberal, allowing users with any relationship (social media application) of two hops to be able to suggest friends (e.g., two people who commented on the same photo). [0237];).




As for claim 15, Park as modified Akkiraju and McConnell and Logothetis teaches the system of claim 7, wherein a message arriving at the vertex comprises a collector address, to describe a destination of data collected by the query (Park; The variable current Path, initialized as N I L, holds the sequence of the traversed edges between the starting node (collector address) and the current node. Variable stateHistory, initialized as the initial DFA state, keeps the history of DFA states during algorithm execution. [0100] In addition to relationships, attributes of users (such as age, location, identity (ID)) also need to be taken into account when determining access. [0317]; Node attributes. Users and resources are represented as nodes on the social graph. Users carry attributes that define their identities and characteristics, such as name (User), age, gender, etc. Resource attributes may include title, owner, date, etc. [0349]; The policies associated with the target resources are defined on the basis of per action per controlling user. For instance, when querying read access request on r.sub.t, all of r.sub.t's target resource policies need to be considered in evaluation. Each 0447];).


As for claim 22, Park as modified Akkiraju and McConnell and Logothetis teaches the medium of claim 21, wherein: a result of the query comprises an aggregation of results collected by the messages (Park; UURAC supports policy individualization, user and resource as a target, distinction of user policies for outgoing and incoming actions (message passing), and relationship-based access control. It incorporates greater generality of path patterns (traversal) in its policy specifications than prior models, including the incorporation of inverse relationships. Also provided is an effective path checking algorithm for access control policy evaluation, along with proofs of correctness and complexity analysis. [0046]; when querying read access request on r.sub.t, owner (r.sub.t) returns the list of users (results) who have ownership with rt. Access to r.sub.t is under the authority of all the controlling users who have read policies for r.sub.t. [0082]; The variable current Path, initialized as N I L, holds the sequence of the traversed edges between the starting node and the current node. Variable stateHistory (aggregation of results collected), initialized as the initial DFA state, keeps the history of DFA states during algorithm execution. The main procedure starts by setting d to 0 and launches the DFS traversal function DFST( ), given in Algorithm 3, from the starting node s. [0100]; The count attribute predicate "count.gtoreq.5" specifies the required number of qualified relationship paths. To store the attribute values of nodes and edges during traversal in this example, we need space for attributes of 1 node and 2 edges. [0389];)


As for claim 23, Park as modified Akkiraju and McConnell and Logothetis teaches the medium of claim 21, wherein to determine access by the first policy checker comprises to determine access to the vertex by the query based on a permission the user has to access the vertex, and based on information the query has collected prior to reaching the vertex (Park; The variable current Path, initialized as N I L, holds the sequence of the traversed edges between the starting node and the current node. Variable stateHistory (based on information the query has collected prior to reaching the vertex), initialized as the initial DFA state, keeps the history of DFA states during algorithm execution. The main procedure starts by setting d to 0 and launches the DFS traversal function DFST( ), given in Algorithm 3, from the starting node s. [0100]; Social graph represents a global mapping of all individual users and how they are connected in an OSN, where user is a node and a relationship between users is an edge. Access control in most existing OSNs are based on the topology of the social graph, so-called relationship-based access control. Typically, granting access permission (token) to an accessing user is subject to the existence of a particular relationship or a particular sequence of relationships between the accessing user (first policy checker for access to the vertex) and the target user/resource owner, and access control policies are specified in terms of such U2U relationships. When a user requests access to a resource, current OSNs rely on an implicit relationship, namely 0142];).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158